       Case: 3:19-cv-00358-jdp Document #: 113 Filed: 03/04/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MARK GIRTLER,

                             Plaintiff,
        v.
                                                                 OPINION and ORDER

                                                                      19-cv-358-jdp
 BRADLEY FEDIE, DAMEON MCCLIMANS,
 and MARK KARTMAN,

                             Defendants.


       Pro se plaintiff Mark Girtler, an inmate at the Wisconsin Secure Program Facility

(WSPF), alleges that the security director and correctional officers at the prison violated his

rights under the Eighth Amendment by failing to protect him from at least two attacks by

inmate Charles Banister and Banister’s associate, inmate Brown, even though plaintiff allegedly

told defendants about the risk of harm he faced. On July 25, 2019, Judge Crabb denied Girtler’s

motion for a preliminary injunction requesting not to be housed with Banister or any of his

fellow gang members, finding that he had failed to demonstrate a likelihood of success on the

merits or irreparable harm. Dkt. 22. That decision was affirmed on appeal. Now, Girtler has

filed a second motion for preliminary injunctive relief on the ground that he continues to be

housed with Banister or his associates on occasion. Dkt. 103 and Dkt. 106. But even though

Girtler has now successfully opposed defendants’ motion for summary judgment, he still has

not shown that he is likely to face irreparable harm in the future without a preliminary

injunction. Therefore, I am denying the motion.
       Case: 3:19-cv-00358-jdp Document #: 113 Filed: 03/04/21 Page 2 of 6




                                           ANALYSIS

       A preliminary injunction gives a party temporary relief during a pending lawsuit.

Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). It is “a very far-reaching power” that

a court should only use when “a case clearly demand[s] it.” Roland Mach. Co. v. Dresser Indus.,

Inc., 749 F.2d 380, 389 (7th Cir. 1984) (quoting Warner Bros. Pictures, Inc. v. Gittone, 110 F.2d

292, 293 (3rd Cir. 1940) (per curiam)). To receive a preliminary injunction, Girtler must show

three things: (1) that he has a reasonable chance of success on his underlying claims, (2) that

he cannot get an adequate remedy without the injunction, and (3) that he would suffer

irreparable harm without the injunction. Planned Parenthood of Ind., Inc. v. Comm’r of Ind. State

Dep’t of Health, 699 F.3d 962, 972 (7th Cir. 2012). If Girtler shows these three things, I must

then balance the harm that denying the injunction would cause to Girtler against the harm

that granting the injunction would cause to the defendants. Id. Finally, I must assess the

requested relief under the requirements of the Prison Litigation Reform Act (PLRA), which

requires that injunctive relief be narrowly drawn to correct only the harm at issue and to be no

more intrusive than necessary. 18 U.S.C. § 3626(a)(2).

       In her July 25, 2019 decision, Judge Crabb found that Girtler had not shown that a

February 2019 investigation of his request for a special placement need (SPN) was deficient,

that he was in any current danger, or that he would be housed with and face a risk of harm

from his attackers in the future. Dkt. 22 at 4. In affirming the decision, the court of appeals

noted that there was no reason to conclude that defendants were acting with deliberate

indifference to the alleged threats to Girtler or that the SPN process would be ineffective in

addressing any subsequent threats. Dkt. 95-1 at 4-5. The court of appeals did say that Girtler

should feel free to renew his request for relief if his circumstances changed. Id. But the evidence


                                                2
        Case: 3:19-cv-00358-jdp Document #: 113 Filed: 03/04/21 Page 3 of 6




submitted by the parties in conjunction with the current motion shows that there have been

no significant changes in Girtler’s circumstances that would warrant the extraordinary relief

that he seeks.

       The relevant facts are not genuinely disputed. On December 13, 2019, about five

months after Judge Crabb denied Girtler’s first motion for a preliminary injunction, Girtler

filed another SPN request in which he complained about being housed with Banister and one

of Banister’s gang members, Smith. Dkt. 96 at 6. Girtler alleged that Smith threatened to fight

with him on November 18, 2019, if Girtler did not pay him money. Defendant Kartman denied

the SPN on January 9, 2020, stating that Girtler had not provided any additional information

that would alter the outcome of the investigation that had taken place in February 2019. Id. at

7.

       Since July 2019, Girtler has been housed in the same unit as Banister on three different

occasions: December 13-16, 2019, January 23 to February 12, 2020, and September 16-18,

2020. 1 He was housed with Smith from July 17 to December 18, 2019, October 23-26, 2020,

and December 1, 2020 to the present. But apart from his statement that Smith threatened to

extort him in November 2019, Girtler has not identified any other specific threats from Smith

or Banister. More importantly, no conflicts or attacks have been reported.

       For the reasons below, I find that Girtler does not meet the clearly established

prerequisites for injunctive relief.




1
  Girtler also says that he was housed with Banister on April 7, May 5, and November 18, 2020, but the
prison’s bed assignment records show that from April 7 to May 8, Girtler and Banister were housed in a
segregation unit (unit A) where inmates do not have access to one another, and that the inmates were
not housed together on November 18. Dkt. 109-1.


                                                  3
       Case: 3:19-cv-00358-jdp Document #: 113 Filed: 03/04/21 Page 4 of 6




A. Success on the merits

       The first threshold question in the injunction analysis is whether Girtler has a

reasonable chance of success on his claims. This means that Girtler has to provide enough

evidence to show that his Eighth Amendment claims have at least a “better than negligible”

chance of success at trial. Roland Mach., 749 F.2d at 387 (quoting Omega Satellite Prods. Co. v.

City of Indianapolis, 694 F.2d 119, 123 (7th Cir. 1982)). At this point, Girtler doesn’t need to

show that his claims will probably succeed, only that they will potentially succeed. But the weaker

Girtler’s claims appear, the more the balance of harms must weigh in his favor to receive an

injunction, and vice versa. Sofinet v. Immigration and Naturalization Serv., 188 F.3d 703, 707

(7th Cir. 1999).

       To establish an Eighth Amendment violation based on a violation of the duty to protect

prisoners from violence at the hands of others, a prisoner must show “that the prison official

was deliberately indifferent to an excessive risk to the prisoner's health or safety, which includes

both an objective and subjective component.” LaBrec v. Walker, 948 F.3d 836, 841 (7th Cir.

2020). The harm to which the prisoner was exposed must be objectively serious, and the prison

official must have had actual knowledge of the risk. Id. Moreover, “[b]ecause a prison official's

duty under the Eighth Amendment is to ensure ‘reasonable safety,’ prison officials who actually

knew of a substantial risk to inmate health or safety can nevertheless escape liability if they

responded reasonably to the risk, whether or not the harm was ultimately averted.” Id.

       Both Judge Crabb and the court of appeals determined that Girtler failed to show a

likelihood of success in demonstrating that defendants are acting with deliberate indifference.

Girtler has since successfully opposed defendants’ motion for summary judgment by showing

that material differences existed between his and defendants’ versions of the events and that


                                                 4
        Case: 3:19-cv-00358-jdp Document #: 113 Filed: 03/04/21 Page 5 of 6




defendants had failed to present sufficient, admissible evidence from which the court could

conclude that defendants had acted reasonably as a matter of law. But even if Girtler has a

reasonable chance of succeeding on his claims at trial, the odds are not overwhelmingly in his

favor. Eighth Amendment cases are difficult to prove, and defendants may well adduce enough

evidence at trial to convince the jury that they did not consciously disregard a substantial risk

to Girtler’s safety.

B. Inadequate legal remedy and irreparable harm

        The second and third threshold questions in the injunction analysis are whether Girtler

could achieve an adequate remedy and would suffer irreparable harm without an injunction.

Girtler has an adequate remedy at law for past damages under § 1983, which he is pursuing for

the initial attacks that allegedly occurred in January and March 2019. Even though Girtler

fears a future attack from Smith or other inmates at Banister’s behest, he has not submitted

any evidence to show that the prison has failed to protect him over the past two years, that his

second request for an SPN should have been granted in 2020, that he is in any current danger,

or that irreparable harm will result if the injunction is not granted.

C. Balance of harms and PLRA

        Because Girtler has failed to satisfy the threshold requirements for preliminary

injunctive relief, it is unnecessary to consider the remaining questions in the injunction

analysis. But it is worth noting the general rule that courts owe significant and wide-ranging

deference to prison officials’ decisions “when responding to grievances and maintaining order

in a volatile environment, and to the justifications offered for those decisions.” Holleman v.

Zatecky, 951 F.3d 873, 880 (7th Cir. 2020) (citing Bell v. Wolfish, 441 U.S. 520, 547 (1979)).




                                                5
       Case: 3:19-cv-00358-jdp Document #: 113 Filed: 03/04/21 Page 6 of 6




The court will override the professional judgment of prison officials in housing and security

matters only in the most extreme cases.

       Accordingly, Girtler’s second motion for preliminary injunctive relief will be denied.



                                           ORDER

       IT IS ORDERED that plaintiff Mark Girtler’s second motion for a preliminary

injunction, Dkt. 103, is DENIED.

       Entered March 4, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               6
